Case 1:18-cv-10646-MLW Document 98 Filed 09/01/21 Page 1of1
Case 1:18-cv-10646-MLW Document 97 Filed 08/27/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

HOPE COLEMAN
Plaintiff,

Vv. No. 18-cv-10646-MLW

CITY OF BOSTON, et al.,
Defendants.

 

 

JOINT MOTION TO MODIFY SCHEDULE

 

Given the COVID-19 pandemic, the numerous parties involved in this case,
the complexity of the issues, and scheduling difficulties, the parties jointly move to
modify the current scheduling order. See D.E. 92, 93. In support, the parties report
that:

1. The parties have exchanged numerous written discovery requests in this
matter.

2. Asmall number of written discovery requests and follow-up correspondence
remains pending. The parties are working toward completion of all outstanding
requests and resolution of outstanding issues.

3. The parties have completed the depositions of Plaintiff Hope Coleman,
Defendant BPD Officer Garrett Boyle, Defendant BPD Officer Kevin Finn,
Defendant then-Commissioner William Evans, and Defendant Dr. Sophia Dyer, as
well former-Commissioner William Gross, BPD Sargent Thomas Pratt, EMT Kyle

MacKinnon, EMT Terry Mentele, and the deposition of the Boston Public Health

Aur A steh Cat Ge Ser,

ween «
+o be a tended gaack ren

ae mart “Sc tlenen ao t\

ala
onal he eh aoe
a. 5D pt:

 
